
	
		I
		111th CONGRESS
		2d Session
		H. R. 5011
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food Security Act of 1985 to support State
		  and tribal government efforts to encourage owners and operators of privately
		  held farm, ranch, and forest land containing maple trees to make their land
		  available for access by the public for maple-tapping activities under programs
		  administered by States and tribal governments.
	
	
		1.Short titleThis Act may be cited as the
			 Maple-Tapping Access Program
			 Act.
		2.Support for
			 maple-tapping access programsChapter 5 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at
			 the end the following new section:
			
				1240S.Support for
				maple-tapping access programs
					(a)Definition of
				maple-TappingIn this section, the term
				maple-tapping means the collection of sap from any species of tree
				in the genus Acer for the purpose of boiling to produce food.
					(b)GrantsThe Secretary shall make grants to States
				and tribal governments to support State and tribal government efforts to
				encourage owners and operators of privately held farm, ranch, and forest
				land—
						(1)to initiate or expand maple-tapping
				activities; or
						(2)to voluntarily
				make the land available, including by lease or other means, for access by the
				public for maple-tapping activities under such programs.
						(c)ApplicationsIn
				submitting an application for a grant under this section, a State or tribal
				government shall include—
						(1)a description of
				the activities to be supported using the grant funds;
						(2)a description of the benefits that the
				State or tribal government intends to achieve as a result of the activities;
				and
						(3)an estimate of the anticipated increase in
				maple-tapping activities and maple syrup production to occur as a result of the
				activities.
						(d)PriorityIn
				approving applications and awarding grants under this section, the Secretary
				shall give priority to States and tribal governments that propose—
						(1)to maximize
				participation by offering a program the terms of which are likely to meet with
				widespread acceptance among landowners;
						(2)to increase maple-tapping activities and
				maple syrup production;
						(3)to ensure that
				land enrolled under the State or tribal government program has an appropriate
				stock of trees suitable for maple-tapping activities; and
						(4)to use additional
				Federal, State, tribal government, or private resources in carrying out the
				program.
						(e)Relationship to
				other lawsNothing in this section preempts a State or tribal
				government law, including any State or tribal government liability law.
					(f)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
					(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for each of fiscal years 2011 through
				2015.
					.
		
